DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Invention I in the reply filed on 06/19/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Although applicant did not specifically state election of Invention I, the response acknowledges selection to the invention classified in A61B17/00234, which according to the requirement for restriction dated 04/21/2022, corresponds to Invention I. For this reason, newly added claims 20-25 are considered to be currently withdrawn because they are method claims directed to Invention II. Claims 1 and 4--19 are examined. 
Drawings
Figures 2-4, 13-16, 26-27, 32-44, and 46-50 do not have uniformly thick, well-defined, sufficiently dark lines. See CFR 1.84(l) which states “All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning”. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 4-10, 17, 18, and 19 are objected to because of the following informalities:  
In line 1 of claim 4, “instrument to access” should be changed to “instrument configured to access”.
In line 6 of claim 4, “wherein” should be changed to “and wherein”.
In claims 5-10, “said rods” should be changed to “said plurality of rods”.
In line 3 of claim 9, “at least one said functional element” should be changed to “said functional element”.
In line 2 of claim 17, “include” should be changed to “includes”.
In claim 18, “wherein is an ultrasonic surgical instrument” should be changed to “wherein the surgical instrument is an ultrasonic surgical instrument”.
In claim 19, “wherein is a surgical stapler” should be changed to “wherein the surgical instrument is a surgical stapler”.
Please note, there are two claimed labeled as “9” and two claims labeled as “10”. Corrections should be made such that no claim numbers are repeated. 
  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “said proximal end” in line 2. It is unclear if this limitation is intending to reference each said proximal end set forth in claim 1 and 4, or if it is referencing only one proximal end. For the purpose of examination, the limitation is interpreted as referencing each of said proximal ends.
	Claim 14 recites “wherein is adapted to be robotic operating”. It is unclear what is meant by this limitation. For the purpose of examination, the claim is interpreted as reciting the instrument is adapted to be robotically operated.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “holder” in claims 1, 4, 5, 7, and 9, “functional element” in claims 1, 4, 9, 11, 13, and 16, “external apparatus to transmit…” in claim 7, and “protector guide” in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable Singh et al. (US 2013/0178865) in view of Baldwin (US 2015/0272560).
	Regarding claim 1, Singh et al. discloses a video surgical instrument (10, FIG 1; examiner notes that although the preamble recites a “video” instrument, there are no structural limitations of the remainder of the claim that require the use of video) comprising an elongated rod (18 or 32) including a proximal end (20) and a distal end (Attached to 22, FIG 1); a holder (20, paragraphs [0092-0094] or 40, paragraphs [0096 and 0101]; these elements are interpreted as equivalents to a holder because they are integrally formed with the proximal ends of the rod and are configured to releasably engage with the handle member); a functional element (22, paragraphs [0092-0095] or 38; any operational tool/ end effector is interpreted as being a structural equivalent to a functional element); and a fairing (14); wherein the proximal end is connectable to the holder (FIGs 1 and 2 show the proximal end of 18-32 connects to 20/40); wherein said distal end is connectable to said functional element (Paragraphs [0092-0094] and tool 38, FIG 2 paragraphs [0096-0103]); wherein said fairing removably covers the elongated rod (Paragraphs [0092-0095 and 0097-0098] disclose rod 18/30 is removable from fairing 14).
Singh et al. is silent regarding the elongated rod including a plurality of elongated rods.
However, Baldwin teaches in the same field of abdominal surgery (Paragraph [0005]) a surgical instrument (2000, FIGs 20A-20G, paragraphs [0161-0170]) comprising a plurality of elongated rods (2006, 2008, FIGs 20A-20G, paragraph [0161-0162]), each including a proximal end (End attached to handle portion 2002 as viewed in FIG 20A) and a distal end (End shown in FIGs 30B-30G); a functional element (2004, FIGS 20A-20D, paragraphs [0161-0164]);  and wherein each said distal end is connectable to said functional element (Functional element 2004 attaches to the distal end of 2006 through the connection with 2010 and to the distal end of 2008 through the connection with 2028, paragraphs [0168-0170]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the elongated rod of Singh et al. to comprise the plurality of elongated rods, as taught by Baldwin, for the purpose of increasing the number of functions that can be achieved at the distal end of the instrument (Baldwin: paragraph [0162] “the shaft portions 2006 can be hollow, for example, to carry cables that can increase functionality of the working end 2004 (e.g., increase degrees of freedom)”).
Regarding claim 4, Singh et al. discloses a video surgical instrument (10, FIG 1; examiner notes that although the preamble recites a “video” instrument, there are no structural limitations of the remainder of the claim that require the use of video) to access the surgical site by a plurality cannulas of a trocar or by a conventional trocar (The device is at least configured such that it can be introduced into the treatment site through a conventional trocar. Examiner notes that the claim does not positively recite the trocar) comprising an elongated rod (18 or 32) including a proximal end (20) and a distal end (Attached to 22, FIG 1); a holder (20, paragraphs [0092-0094] or 40, paragraphs [0096 and 0101]; these elements are interpreted as equivalents to a holder because they are integrally formed with the proximal ends of the rod and are configured to releasably engage with the handle member); a functional element (22, paragraphs [0092-0095] or 38; any operational tool/ end effector is interpreted as being a structural equivalent to a functional element); and a fairing (14); wherein said distal end is connectable to said functional element (Paragraphs [0092-0094] and tool 38, FIG 2 paragraphs [0096-0103]); wherein said fairing removably covers the elongated rod (Paragraphs [0092-0095 and 0097-0098] disclose rod 18/30 is removable from fairing 14).
Singh et al. is silent regarding the elongated rod including a plurality of elongated rods.
However, Baldwin teaches in the same field of abdominal surgery (Paragraph [0005]) a surgical instrument (2000, FIGs 20A-20G, paragraphs [0161-0170]) comprising a plurality of elongated rods (2006, 2008, FIGs 20A-20G, paragraph [0161-0162]), each including a proximal end (End attached to handle portion 2002 as viewed in FIG 20A) and a distal end (End shown in FIGs 30B-30G); a functional element (2004, FIGS 20A-20D, paragraphs [0161-0164]); and wherein each said distal end is connectable to said functional element (Functional element 2004 attaches to the distal end of 2006 through the connection with 2010 and to the distal end of 2008 through the connection with 2028, paragraphs [0168-0170]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the elongated rod of Singh et al. to comprise the plurality of elongated rods, as taught by Baldwin, for the purpose of increasing the number of functions that can be achieved at the distal end of the instrument (Baldwin: paragraph [0162] “the shaft portions 2006 can be hollow, for example, to carry cables that can increase functionality of the working end 2004 (e.g., increase degrees of freedom)”).
	Regarding claim 5, Singh et al./Baldwin disclose the invention substantially as claimed, as set forth above for claims 1 or 4. Singh et al. further discloses said holder is in connection with said proximal end  to transmit at least one of force, power, and torque, to said rods (Paragraphs [0092-0094]).
Regarding claim 6, Singh et al./Baldwin disclose the invention substantially as claimed, as set forth above for claims 1 or 4. Singh et al. further discloses said fairing covers said rods in a sealing manner (The proximal end 26 of fairing 14 screwingly couples to the holder via 28, paragraph [0093] and the distal end 24 of the fairing 14 receives boss 60, paragraph [0098], thus forming a seal around the rods housed within the fairing).
Regarding claim 7, Singh et al./Baldwin disclose the invention substantially as claimed, as set forth above for claims 1 or 4. Singh et al. further discloses said holder is adapted to interchangeably connect to a plurality of external apparatus, to transmit at least one of force, power, and torque, to at least one of said rods (Holder 20/40 is adapted to removably couple with an external apparatus 12, FIG 1, paragraphs [0092-0094 and 0096] and would be at least adapted to interchangeably connect with a plurality of external apparatuses if provided. A handle member is interpreted as being a structural equivalent to an external apparatus).
Regarding claim 8, Singh et al./Baldwin disclose the invention substantially as claimed, as set forth above for claims 1 or 4. The device as modified by Baldwin further discloses at least one of said rods includes at least one lumen (Paragraph [01662] discloses the rods can have lumens).
Regarding claim 9, Singh et al./Baldwin disclose the invention substantially as claimed, as set forth above for claims 1 or 4. The device as modified by the rods of Baldwin further discloses at least one said distal end further comprises a piercing tip (Paragraph [0162] discloses the distal ends of the rods can have a sharpened tip capable of forming the one or more openings through which the shaft portions 2006, 2008 extend).
Regarding claim 10, Singh et al./Baldwin disclose the invention substantially as claimed, as set forth above for claims 1 or 4. Singh et al. further discloses at least one protector guide (Coupling piece 58b, FIG 2, paragraphs [0097 and 0099-0100] is interpreted as a protector guide because it houses/receives a distal end of the rod to connect the functional element and protects the coupling from being clogged with tissue or debris from the treatment site. The coupling piece is interpreted as a structural equivalent to a protector guide because it guides and houses the rods).  
Regarding claim 9, Singh et al./Baldwin disclose the invention substantially as claimed, as set forth above for claims 1 or 4. Singh et al. further discloses said holder is operatively connected to at least one of said rods (FIGs 1-2, paragraphs [0092-0094, 0096 and 0101]) and at least one of said rods is operatively connected to at last one said functional element (FIGs 102, paragraphs [0094-0098]). 
Regarding claim 10, Singh et al./Baldwin disclose the invention substantially as claimed, as set forth above for claims 1 or 4. The device as modified further discloses at least one of said rods is interchangeable with other rods (Because each of the rods is able to disconnect form the handle member and from the functional element, they could be interchanged with different rods).  
Regarding claim 11, Singh et al./Baldwin disclose the invention substantially as claimed, as set forth above for claims 1 or 4. Singh et al. further discloses said functional element is made to perform a surgical operation (Paragraphs [0102-0103], FIGs 5a, 5b, 8a, 8b, 9, 12, 14 wherein the surgical operation can be cutting, puncturing, suturing, dissecting, grasping etc).  
Regarding claim 12, Singh et al./Baldwin disclose the invention substantially as claimed, as set forth above for claims 1 or 4. Singh et al. further discloses electrical connections (Paragraph [0137] discloses tool 38 can perform electrical cautery).  
Regarding claim 13, Singh et al./Baldwin disclose the invention substantially as claimed, as set forth above for claims 1 or 4. Singh et al. further discloses said functional element is adapted to interchangeably connect to another functional element inside the surgical site (Paragraph [0100 and 0102-0103] disclose the variety of interchangeable functional elements which are at least capable of being interchanged inside the surgical site).  
Regarding claim 14, Singh et al./Baldwin disclose the invention substantially as claimed, as set forth above for claims 1 or 4. Singh et al. further discloses is adapted to be robotic operating (The instrument is at least configured such that the handle member could be manipulated by a robot, therefore meeting the limitations of the claim).  
Regarding claim 15, Singh et al./Baldwin disclose the invention substantially as claimed, as set forth above for claims 1 or 4. Singh et al. further discloses at least one articulation joint (FIGs 6b-6c show an embodiment of a functional element 38 having an articulation joint 48).  
Regarding claim 16, Singh et al./Baldwin disclose the invention substantially as claimed, as set forth above for claims 1 or 4. Singh et al. further discloses said functional element is rotatable around one or more axes (The functional element is rotatable around at least a longitudinal axis of the device by rotating the entire instrument about said axis).  
Regarding claim 17, Singh et al./Baldwin disclose the invention substantially as claimed, as set forth above for claims 1 or 4. 
Singh et al. is silent regarding said functional element include a camera head.
However, Baldwin discloses in the alternative embodiment of FIG 15, a camera (1500, paragraphs [0274-0280]) which can be used in combination with a light source (LEDs 1512) in order to better visualize the treatment site (Paragraphs [0274-0282]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Singh et al./Baldwin such that the functional element includes a camera head, as taught in the alternative embodiment of Baldwin, for the purpose of achieving the predictable result of using the same instrument to perform an additional treatment such as visualizing and imaging the treatment site.
Regarding claim 19, Singh et al./Baldwin disclose the invention substantially as claimed, as set forth above for claims 1 or 4. 
Singh et al./Baldwin is silent regarding a surgical stapler.
However, Baldwin discloses in the alternative embodiment of FIG 2G, a grasper tool (200) which can be used in combination with a handle (102, paragraph [0172]) wherein the tool is a surgical stapler manipulator (Paragraph [00190)]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Singh et al./Baldwin such that the functional element is a surgical stapler, as taught in the alternative embodiment of Baldwin, for the purpose of achieving the predictable result of using the same instrument to perform an additional treatment such as applying a clip.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (US 2013/0178865) in view of Baldwin (US 2015/0272560), further in view of Kirk et al. (US 2018/0168681).
Regarding claim 18, Singh et al./Baldwin disclose the invention substantially as claimed, as set forth above for claims 1 or 4. 
Singh et al./Baldwin are silent regarding an ultrasonic surgical instrument.
However, Kirk et al. teaches in the same field of endeavor of surgical instruments (220) for treating the abdominal cavity (Abstract, paragraphs [0002-0005]), an ultrasonic generator (Transducer 223 and the elements which communicate between 223 and blade 229) located in a functional element (226; at least some portion of the generator is disposed within the functional element in order to transfer the energy to the blade) and an ultrasonic device (229, FIGs 4A-4B, paragraph [0037]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the functional element of Singh to be an ultrasonic device having an ultrasonic generator, as taught by Kirk et al., for the purpose of achieving the predictable result of providing the functional element with alternative treatment capabilities to aid in cutting a target tissue.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROOKE NICOLE LABRANCHE/               Examiner, Art Unit 3771